PER CURIAM.
[1,2] The error assigned in this case is the granting by the court below of a new trial. The grant of a new trial is one of the most useful discretionary powers of a trial court. It is not often exercised by the experienced District Judges of this circuit, *802and when done it is only, as they conceive, in furtherance of the due administration of justice. In no case in this circuit has it been held that a writ of error will lie to such grant of a new trial by the trial judge. Such step is only taken with reluctance, but when it is done there is every presumption that it was done in pursuance of a wise discretion, and in furtherance of justice, as the trial judge conceives.
It is alleged in this case that there was an abuse of ¡discretion, because the trial judge, it is contended, granted the new trial on a mistaken view of the law. We do not deemi it wise, at the present stage of this case, to express or indicate any view on that question, but confine ourselves to quashing the writ and allowing the whole case to come before us upon entry of final judgment, if error be then assigned.